DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed on December 23, 2020, in which claims 1-6, 8-14, and 16-21 are presented for further examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 02, 2021 has been entered.

Response to Arguments
Applicant’s arguments filed on December 23, 2020, with respect to claims 1-6, 8-14, and 16-21 have been fully considered and are persuasive. The 35 USC 103 rejection set forth in the last office action mailed on November 2, 2020 has been withdrawn.
After further reviewed the evidence provided by the applicant in the argument remark consistent under the guidelines of 35 USC 103, it conceivable that the combination of Viswanathan in view of Sharp fails to identify, via a first machine learning algorithm trained to identify a value of a predefined generic attribute that is applicable to each of the plurality of  object types, a second raw text value that is recited within the unstructured description of the object and which describes the object-specific attribute of the identified type of object.". Therefore, the 35 USC 103 rejection set forth in the last office action mailed on November 2, 2020 has been withdrawn.
This application is in condition for allowance except for the following formal matters: 
Drawings
The drawings are objected to because 
(1) In fig.1, it is unclear as to what item 100 is corresponded.
(2) In fig. 2B, it is unclear as to what item 250 is corresponded to.
(3) In fig.3, it is unclear as to what item 300 is corresponded to.
	(a) also it is unclear what (segment 3100, (family 312), (class 314), (commodity 316), and (attribute 318) are corresponded to.
(4) In fig.4A, it is unclear as to what item 400A is corresponded to; and what item number the item )Unstructured) and the item (structured) are represented.
	(a) also it is unclear how items (410, 411) are related to items (420, 421) and (430, 431). The fig.4A does not show items (410, 411), (420, 421) and (430, 431) are related to each other.
(5) In fig. 4B, it is unclear as to what item 400B is corresponded to.
	(a) also it is unclear how item (search results 450) relates to (item A, item B, and item C). There is indication that shows such a relationship.
(6) In fig. 5, it is unclear as to what item 500 is corresponded to.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20130191723 (involved in accessing a web page with a web browser, activating the web browser device, and selecting a data field value on the web page. A data field name is associated with the data field value. An Extensible markup language path value of the data field value is calculated on the web page. A template comprising data field name and extensible markup language path value is created by using the web browser device. The template is stored in a data store).
US 20150278839 (involved in providing possibility of gaining a lower price in future transaction and identifying optimum purchasing strategy).
US 6944612 (involved in using structured contextual clustering for retrieving computer-based information and other data from information sources such as file system e.g. new technology file system (NTFS), directory service e.g. lightweight directory access protocol (LDAP) or document management system, through internet or intranet).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032.  The examiner can normally be reached on Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        February 13, 2021